Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 11-13-2020 under new application; which have been placed of record in the file. Claims 1-19 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-13-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huiqin FU et al. (US 20190018526 A1) in view of Tao Sun et al. (US 20190181381 A1) and SangGab Kim et al. (US 20170168608 A1).

Regarding Claim 1, Huiqin FU et al. (US 20190018526 A1) suggests a method for manufacturing (please see paragraph4, 5, suggests the prior art discloses method of manufacturing)   a display substrate (paragraph 6, suggests display substrate figure 1, Item 10, paragraph 28), comprising: providing a base (paragraph 61), the base having a 
Further Regarding Claim 1, Huiqin FU et al. (US 20190018526 A1) fails to suggest an orthographic projection area of the encapsulation control area on the organic electroluminescent display panel has no overlapping area with a circuit bonding area of the organic electroluminescent display panel.
However, Prior art of Tao Sun et al. (US 20190181381 A1) does suggest an orthographic projection area of the encapsulation control area on the organic electroluminescent display panel has no overlapping area with a circuit bonding area of the organic electroluminescent display panel (paragraph 7).
Huiqin FU et al. (US 20190018526 A1) teaches a method of manufacturing display panel with base substrate and encapsulating layer with touch control structure.
with a circuit bonding area of the organic electroluminescent display panel.
Huiqin FU et al. (US 20190018526 A1) does suggest encapsulating layer and binding area.
Huiqin FU et al. (US 20190018526 A1) does not teach orthographic projection area of the encapsulation control area.
Huiqin FU et al. (US 20190018526 A1) contained a device which differed the claimed process by the substitution of the step orthographic projection area of the encapsulation control area. Tao Sun et al. (US 20190181381 A1) teaches substituted step orthographic projection area of the encapsulation control area and their functions were known in the art to enabling to prevent oxygen and water corroding OLED devices. Huiqin FU et al. (US 20190018526 A1)  teaching of  orthographic projection area of the encapsulation control area of Tao Sun et al. (US 20190181381 A1) and the results would have been predictable and resulted in  prevent oxygen and water corroding OLED devices  and damaging pixels Tao Sun et al. (US 20190181381 A1) paragraphs 4, 39..
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 1, Huiqin FU et al. (US 20190018526 A1) fails to suggest forming the first part by a nanoimprint process.

Huiqin FU et al. (US 20190018526 A1) fails to suggest an orthographic projection area of the encapsulation control area on the organic electroluminescent display panel has no overlapping area with a circuit bonding area of the organic electroluminescent display panel.
However, Prior art of SangGab Kim et al. (US 20170168608 A1) does suggest forming the first part (touch structure)  by a nanoimprint process
Huiqin FU et al. (US 20190018526 A1) teaches a method of manufacturing display panel with base substrate and encapsulating layer with touch control structure.
SangGab Kim et al. (US 20170168608 A1) teaches forming the first part (touch structure)  by a nanoimprint process
Huiqin FU et al. (US 20190018526 A1) does suggest encapsulating layer and binding area with touch control structure.
Huiqin FU et al. (US 20190018526 A1) does not teach forming the first part (touch structure)  by a nanoimprint process 
Huiqin FU et al. (US 20190018526 A1) contained a device which differed the claimed process by the substitution of the step forming the first part (touch structure)  by a nanoimprint process. SangGab Kim et al. (US 20170168608 A1)teaches substituted step forming the first part (touch structure)  by a nanoimprint and their functions were known in the art to enabling to prevent  or decrease damages to touch control panel. Huiqin FU et al. (US 20190018526 A1)  teaching of  forming the first part (touch structure)  by a nanoimprint process of SangGab Kim et al. (US 20170168608 A1)and the results would have been predictable and resulted in  preventing or decreasing damages to touch control panel SangGab Kim et al. (US 20170168608 A1) paragraphs 9-11.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, SangGab Kim et al. (US 20170168608 A1) suggests the first part includes a plurality of metal bridges that are spaced apart (please see figure 14, metallic electrode 1337 acts as bridge electrodes or connecting electrodes paragraph 108); and the touch structure further includes; a plurality of first touch electrodes extending along a first direction, each first touch electrode including a plurality of first touch sub-electrodes connected in series; and a plurality of rows of second touch sub-electrodes, each row of second touch sub-electrodes including a plurality of second touch sub-electrodes that are spaced apart along a second direction, and every two adjacent second touch sub-electrodes in each row of second touch sub- electrodes being electrically connected with a single metal bridge through a via, so that the plurality of rows of second touch sub-electrodes and the plurality of metal bridges form the plurality of second touch electrodes; wherein the plurality of first touch sub-electrodes and the plurality of rows of second touch sub- electrodes are of a same material, and the plurality of first touch electrodes and the plurality of rows of second touch electrodes 
Further the prior art of Huiqin FU et al. (US 20190018526 A1) suggests forming a touch structure on a surface of the encapsulating layer away from the base (paragraphs 47, 60, 61), the touch structure including a first part that is in contact with the encapsulating layer, and a material of the first part including a conductive material (paragraphs 47, 59-61).

Regarding Claim 3, SangGab Kim et al. (US 20170168608 A1) suggests after forming the plurality of metal bridges (please see figures 14, 15 metallic electrode 1337 acts as bridge electrodes or connecting electrodes paragraph 108), and before forming the plurality of first touch electrodes and the plurality of rows of second touch sub-electrodes in the same layer, forming a first insulating film on sides of the plurality of metal bridges away from the base; and patterning the first insulating film to form a plurality of vias (or metal wirings) exposing the plurality of metal bridges in the first insulating film (please see figures 1,2, 8,forming of the touch panel structure with protection layers touch electrodes, insulating layer away from base layer substrate paragraphs 53-61,figure 14, 15  suggest connecting metallic electrode acting as bridge electrodes and metallic connecting wirings (or via) please see paragraphs 80-86).

Regarding Claim 4, SangGab Kim et al. (US 20170168608 A1) suggests the plurality of first touch sub-electrodes and the plurality of rows of second touch sub-electrodes are both in a grid structure (paragraph 60), and materials of the plurality of first touch sub-electrodes and the plurality of rows of second touch sub-electrodes are all metal materials (paragraph 7).

Regarding Claim 5, SangGab Kim et al. (US 20170168608 A1) suggests the first part includes a plurality of metal bridges that are spaced apart (please see figure 14, metallic electrode 1337 acts as bridge electrodes or connecting electrodes paragraph 108); and the touch structure further includes; a plurality of first touch electrodes extending along a first direction, each first touch electrode including a plurality of first touch sub-electrodes connected in series; and a plurality of rows of second touch sub-electrodes, each row of second touch sub-electrodes including a plurality of second touch sub-electrodes that are spaced apart along a second direction, and every two adjacent second touch sub-electrodes in each row of second touch sub- electrodes being electrically connected with a single metal bridge through a via, so that the plurality of rows of second touch sub-electrodes and the plurality of metal bridges form the plurality of second touch electrodes; wherein the plurality of first touch sub-electrodes and the plurality of rows of second touch sub- electrodes are of a same material, and the plurality of first touch electrodes and the plurality of rows of second touch electrodes are disposed in a same layer (please see paragraphs 7, 15, 60, figures 8, paragraphs 70-72, 78 suggests with protection layers  320, 360 and insulating layers 340, 350 the 
Further the prior art of Huiqin FU et al. (US 20190018526 A1) suggests forming a touch structure on a surface of the encapsulating layer away from the base (paragraphs 47, 60, 61), the touch structure including a first part that is in contact with the encapsulating layer, and a material of the first part including a conductive material (paragraphs 47, 59-61).

Regarding Claim 6, SangGab Kim et al. (US 20170168608 A1) suggests forming the plurality of first touch electrodes includes: forming the plurality of first touch electrodes by a nanoimprint process (please see paragraphs 74, 77, 94 suggesting first and second touch sensing electrodes are formed by nanoimprint process).

Regarding Claim 7, SangGab Kim et al. (US 20170168608 A1) suggests the plurality of first touch sub-electrodes and the plurality of rows of second touch sub-electrodes are both in a grid structure (paragraph 60), and materials of the plurality of first touch sub-electrodes and the plurality of rows of second touch sub-electrodes are all metal materials (paragraph 7).

Regarding Claim 9, Huiqin FU et al. (US 20190018526 A1) suggests the light-emitting functional layer  (item 50) provided between base (item 10) and the encapsulating layer (item 60), the light-emitting functional layer (item 50)  includes: an anode layer (item 51) provided on a side of the base (item 10); a light-emitting layer provided on a side of the anode layer away from the base (paragraph 61, figures 4, and 12); and a cathode layer (item 52) provided on a side of the light-emitting layer away from the base (paragraph 60-63, figures 4 and 12  suggests basic structure of the light emitting layer consists of anode and cathode layers away from the base).

Regarding Claim 10, Huiqin FU et al. (US 20190018526 A1) suggests a method for manufacturing (please see paragraph4, 5, suggests the prior art discloses method of manufacturing)   a display substrate (paragraph 6, suggests display substrate figure 1, 
Further Regarding Claim 10, Huiqin FU et al. (US 20190018526 A1) fails to suggest an orthographic projection area of the encapsulation control area on the organic electroluminescent display panel has no overlapping area with a circuit bonding area of the organic electroluminescent display panel.
However, Prior art of Tao Sun et al. (US 20190181381 A1) does suggest an orthographic projection area of the encapsulation control area on the organic electroluminescent display panel has no overlapping area with a circuit bonding area of the organic electroluminescent display panel (paragraph 7).

Tao Sun et al. (US 20190181381 A1) teaches an orthographic projection area of the encapsulation control area on the organic electroluminescent display panel has no overlapping area with a circuit bonding area of the organic electroluminescent display panel.
Huiqin FU et al. (US 20190018526 A1) does suggest encapsulating layer and binding area.
Huiqin FU et al. (US 20190018526 A1) does not teach orthographic projection area of the encapsulation control area.
Huiqin FU et al. (US 20190018526 A1) contained a device which differed the claimed process by the substitution of the step orthographic projection area of the encapsulation control area. Tao Sun et al. (US 20190181381 A1) teaches substituted step orthographic projection area of the encapsulation control area and their functions were known in the art to enabling to prevent oxygen and water corroding OLED devices. Huiqin FU et al. (US 20190018526 A1)  teaching of  orthographic projection area of the encapsulation control area of Tao Sun et al. (US 20190181381 A1) and the results would have been predictable and resulted in  prevent oxygen and water corroding OLED devices  and damaging pixels Tao Sun et al. (US 20190181381 A1) paragraphs 4, 39..
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

However, prior art of SangGab Kim et al. (US 20170168608 A1) suggests forming the first part (touch structure)  by a nanoimprint process (please see paragraphs 74, 77, 94 suggesting first and second touch sensing electrodes are formed by nanoimprint process).
Huiqin FU et al. (US 20190018526 A1) fails to suggest an orthographic projection area of the encapsulation control area on the organic electroluminescent display panel has no overlapping area with a circuit bonding area of the organic electroluminescent display panel.
However, Prior art of SangGab Kim et al. (US 20170168608 A1) does suggest forming the first part (touch structure)  by a nanoimprint process
Huiqin FU et al. (US 20190018526 A1) teaches a method of manufacturing display panel with base substrate and encapsulating layer with touch control structure.
SangGab Kim et al. (US 20170168608 A1) teaches forming the first part (touch structure)  by a nanoimprint process
Huiqin FU et al. (US 20190018526 A1) does suggest encapsulating layer and binding area with touch control structure.
Huiqin FU et al. (US 20190018526 A1) does not teach forming the first part (touch structure)  by a nanoimprint process 
Huiqin FU et al. (US 20190018526 A1) contained a device which differed the claimed process by the substitution of the step forming the first part (touch teaches substituted step forming the first part (touch structure)  by a nanoimprint process and their functions were known in the art to enabling to prevent  or decrease damages to touch control panel. Huiqin FU et al. (US 20190018526 A1)  teaching of  forming the first part (touch structure)  by a nanoimprint process of SangGab Kim et al. (US 20170168608 A1)and the results would have been predictable and resulted in  preventing or decreasing damages to touch control panel SangGab Kim et al. (US 20170168608 A1) paragraphs 9-11.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 11, SangGab Kim et al. (US 20170168608 A1) suggests the first part includes a plurality of metal bridges that are spaced apart (please see figure 14, metallic electrode 1337 acts as bridge electrodes or connecting electrodes paragraph 108); and the touch structure further includes; a plurality of first touch electrodes extending along a first direction, each first touch electrode including a plurality of first touch sub-electrodes connected in series; and a plurality of rows of second touch sub-electrodes, each row of second touch sub-electrodes including a plurality of second touch sub-electrodes that are spaced apart along a second direction, and every two adjacent second touch sub-electrodes in each row of second touch sub- electrodes being electrically connected with a single metal bridge through a via, so that the plurality of rows of second touch sub-electrodes and the plurality of metal bridges form the plurality of second touch electrodes; wherein the plurality of first touch sub-

Regarding Claim 12, SangGab Kim et al. (US 20170168608 A1) suggests the plurality of first touch sub-electrodes and the plurality of rows of second touch sub-electrodes are both in a grid structure (paragraph 60), and materials of the plurality of first touch sub-electrodes and the plurality of rows of second touch sub-electrodes are all metal materials (paragraph 7).

Regarding Claim 13, SangGab Kim et al. (US 20170168608 A1) suggests the first part includes a plurality of second touch electrodes that are spaced apart and extend along a second direction, and the touch structure further includes; a second insulating layer provided on sides of the plurality of second touch electrodes away from the base, and a plurality of first touch electrodes that are spaced apart and extend along a first direction provided on a side of the second insulating layer away from the base; wherein the first direction intersects the second direction (please see paragraphs 7, 15, 60, figures 8, paragraphs 70-72, 78 suggests with protection layers  320, 360 and 

Regarding Claim 14, SangGab Kim et al. (US 20170168608 A1) suggests the plurality of first touch sub-electrodes and the plurality of rows of second touch sub-electrodes are both in a grid structure, and materials of the plurality of first touch sub-electrodes (paragraph 60) and the plurality of rows of second touch sub-electrodes are all metal oxide materials (paragraph 7)

Regarding Claim 15, SangGab Kim et al. (US 20170168608 A1) suggests a protective layer provided on a side of the touch structure away from the base (paragraph 15).

Regarding Claim 16, Huiqin FU et al. (US 20190018526 A1) suggests the light-emitting functional layer  (item 50) provided between base (item 10) and the encapsulating layer (item 60), the light-emitting functional layer (item 50)  includes: an anode layer (item 51) provided on a side of the base (item 10); a light-emitting layer provided on a side of the anode layer away from the base (paragraph 61, figures 4, and 12); and a cathode layer (item 52) provided on a side of the light-emitting layer away from the base (paragraph 60-63, figures 4 and 12  suggests basic structure of the light emitting layer consists of anode and cathode layers away from the base).



Regarding Claim 18, Huiqin FU et al. (US 20190018526 A1) suggests the plurality of signal lines and the first part of the touch structure are of a same material, and the plurality of signal lines and the first part are disposed in a same layer paragraphs (39, 40, 47, 59-61 suggests touch structure are of a same material, and the plurality of signal lines metallic and disposed on same layer please see figures 1-4)

Regarding Claim 19 Huiqin FU et al. (US 20190018526 A1) suggests display apparatus, comprising the display substrate ((paragraph 6, suggests display substrate figure 1, Item 10, paragraph 28).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	WANG Tao et al. (US-20190267572-A1) disclosure; paragraphs 4, 7, 49, 50, 52, 57, 61.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-02-2022